DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-36 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/10/2010 are acknowledged.  Claims 5-6, 8-11, 15 and 30-35 remain withdrawn, as being drawn to an unelected invention or specie. Claims 1, 14 and 22 are amended and new claim 36 is added. Claims under consideration in the instant office action are claims 1-4, 7, 12-14, 16-29 and new claim 36.
 Applicants' arguments, filed 03/10/2010, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites a range of about 0.01% to about 5% for components (c) and (d), which result in a ratio of 500:1 to 1:500, and claims 1 and 6 also recite a weight ratio of about 1:2 to about 1:20 (claim 1) and about 1:2 to about 1:20 (claim 6) which are the narrower statement of the range/limitation. Claims 2, 3, 6, 8 and 9 depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Staudigel (US 2007/0292380) in view of Schiemann (WO 2007/001844) and Lemoine (US 2007/0248551).
Rejection
Staudigel teaches hair conditioning compositions comprising a non-guar galactomannan polymer derivative, cationic surfactants, and a conditioning agent comprising quarternary ammonium salts, wherein said hair conditioning composition is substantially free of an anionic surfactant (see abstract).  Regarding limitation (a) recited in claim 1, Staudigel teaches cationic surfactants preferably in an amount of 0.1 to 10% (paragraph 0036).  Staudigel teaches exemplified compositions comprising zinc pyrithione and stearyl alcohol (see Examples, col. 9).  Staudigel teaches polyquaternium 6 as a suitable cationic hair conditioning polymer (paragraph 0048).  Polyquaternium-6 generally has a molecular weight of 10,000 g/mol to 1,000,000 g/mol as disclosed by Lemoine (paragraph 0045).  Staudigel teaches such compositions further comprising an aqueous carrier (paragraph 0074).
Staudigel does not teach the recited amounts and ratios.
Schiemann is drawn towards product release systems for cosmetic hair or skin compositions (see abstract).  Regarding limitations (c) and (d) recited in claim 1, Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Regarding limitation (b) recited in claim 1, Schiemann teaches the composition further comprising a fatty alcohol such as stearyl alcohol in an amount of 10 to 60% (pp. 22-23).  Schiemann teaches preferred cationic polymers such as dimethyldiallyl ammonium chloride (i.e. polyquaternium-6) (pp. 11-12).  Schiemann teaches the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising a cationic surfactant system, a high melting point fatty compound, a metal pyrithione, polyquaternium-6, and an aqueous carrier in the claimed amounts and ratios, as suggested by Schiemann, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The claimed invention recites 0.1% to 20% of a high melting point fatty compound.  Schiemann teaches that stearyl alcohol is present in an amount of 10 to 60% (pp. 22-23).  The claimed invention also recites 0.1 to 10% of a cationic surfactant, 0.01 to % of a metal pyrithione, 0.01 to 5% of polyquaternium-6.  Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  The claimed invention recites a ratio of polyquaternium-6 to a metal pyrithione of 1:5 to 1:15 (recited in instant claim 6), which is overlapped by the ratio taught by Schiemann of 500:1 to 1:500 as both cationic polymers (preferred cationic polymers, polyquaternium-6), and zinc pyrithione could be in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Even though the range and ratio for the component amounts as taught by Schiemann is not the same as the claimed ranges and ratios, Schiemann does teach an overlapping range and ratio for the component amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the 
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.  
Response to Arguments
Applicant's arguments filed 07/23/2020 have been fully considered but they are not persuasive.
	Applicant argues that that one of skill in the art would not look Staudigel and arbitrarily select polyquaterunum-6, from the list of materials, and arbitrarily combine such polymers at a specific ratio to metal pyrithione, to arrive at the present invention.  The Examiner respectfully disagrees since Staudigel teaches polyquaterunum-6 as one of two examples of cationic diallyl quaternary ammonium containing polymers as suitable cationic hair conditioning polymers (paragraph 0048).
	Applicant also argues that one of skill in the art would not look to Schiemann and Lemoine to combine with Stuadigel because Schiemann discloses on page 9, lines 19-22, that according to the invention, surfactant combinations of anionic surfactants, particularly lauryl ether sulfates, lauryl sulfates, lauryl ether sulfosuccinates, and zwitterionic or amphoteric surfactants, particularly cocoamphoacetates and cocamidopropyl betaine, are advantageous. Therefore, Applicants asserts that one of skill in the art would not look to a reference teaching anionic surfactants, as teaches, and be motivated to combine such anionic surfactant disclosure with Staudigel, which is directed to being free of an anionic surfactant.  The Examiner respectfully disagrees since Schiemann teaches that surfactants can be anionic, cationic, nonionic, amphoteric, or zwitterionic, and anionic surfactants are only one of other preferred surfactants (pg. 6, lines 1-9).  The prior art is not limited to its preferred embodiments.  
	Applicant also argues that there is nothing in Staudigel in view of Schiemann and Lemoine that would make the leap to one of skill in the art that glucan gum, nonionic guar gum and hydroxyethylcellulose decrease the deposition of zinc pyrithione on scalp.  The Examiner respectfully disagrees since Staudigel teaches compositions non-guar polymers (see abstract), and is not required to address the specific problem of decreased deposition of zinc pyrithione.
Applicant also argues that Schiemann and Lemoine disclose polymers selected considering their compatibility with cleansing ingredients and cleansing compositions. Staudigel in view of Schiemann and Lemoine do not directly provide motivation and there is no teaching or motivation to use such polymers at a specific ratio to metal pyrithione, as required in the present invention, as there is no teaching of such ratio or its benefits in Staudigel in view of Schiemann and Lemoine.  The Examiner respectfully disagrees since although the prior art does not teach a motivation for specific ratios, Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  The claimed invention recites a ratio of polyquaternium-6 to a metal pyrithione of 1:5 to 1:15 (recited in instant claim 6), which is overlapped by the ratio taught by Schiemann of 500:1 to 1:500 as both cationic polymers (preferred cationic polymers, polyquaternium-6), and zinc pyrithione could be in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Even though the range and ratio for the component amounts as taught by Schiemann is not the same as the claimed ranges and ratios, Schiemann does teach an overlapping range and ratio for the component amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the component amounts and arrive at the 
	Applicant also argues that nothing in Staudigel in view of Schiemann and Lemoine would lead one of skill in the art to selectively pick and choose the specific composition of the present invention, and further, nothing in Staudigel in view of Schiemann and Lemoine would led one of skill in the art to specifically selectively pick and choose polyquaternium-6, and selectively pick and choose wherein the weight ratio of polyquaternium-6 to the metal pyrithione is from about 1:2 to about 1:20 and selectively pick and choose compositions free of anionic surfactants and substantially free of glucan gum, nonionic guar gum and hydroxyethylcellulose in order to result in increased deposition of metal pyrithiones. Such compositions are neither exemplified nor contemplated in Staudigel in view of Schiemann and Lemoine. Such hindsight reconstruction of the invention is impermissible.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues that there is no motivation to combine Staudigel in view of Schiemann and Lemoine that would make the leap to one of skill in the art that for specifically selecting polyquaternium-6, wherein the weight ratio of polyquaternium-6 to the metal pyrithione is from about 1 :2 to about 1 :20 and compositions free of anionic surfactants and substantially free of glucan gum, nonionic guar gum and hydroxyethylcellulose in order to result in increased deposition of metal pyrithiones.  The Examiner respectfully disagrees since Staudigel teaches polyquaternium 6 as a suitable cationic hair conditioning polymer (paragraph 0048).  Schiemann teaches preferred cationic polymers such as .

Conclusion
Claims 1-3, 6, 8 and 9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629